DETAILED ACTION
This office action is responsive to application 17/158,689 filed on January 26, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on January 26, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11-15 and 20 of U.S. Patent No. 10,943,341. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 are anticipated by claims 1 of US 10,943,341.

	Consider claim 1, claim 1 of US 10,943,341 teaches (in parentheses):
	A method for images processing, comprising: (A method for images processing, comprising:) 
	when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module; (when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module;)
	determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation; wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for each frame of images to be captured, and the combination of EVs corresponding to the preset mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure (determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation, wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for the each frame of the images to be captured, and the combination of EVs corresponding to the present mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure;), and 
	the each frame of the images to be captured is within a preset range of exposure duration (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured); 
	capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured); and 
	performing synthesis processing on the captured plurality of frames of images to generate a target image. (performing synthesis processing on the captured plurality of frames of images to generate a target image)

	Consider claim 7, claim 2 of US 10,943,341 further teaches (in parentheses):
	the image currently captured by the camera module is detected under a preset condition, and the preset condition comprises one of following: a value of ambient luminance of the current shooting scene is less than a preset threshold, and the current jitter degree of the camera module is greater than a first threshold; the value of ambient luminance of the current shooting scene is less than the preset threshold; and the current jitter degree of the camera module is greater than the first threshold (the image currently captured by the camera module is detected under a preset condition, and the preset condition comprises one of following: a value of ambient luminance of the current shooting scene is less than a preset threshold, and the current jitter degree of the camera module is greater than a first threshold; the value of ambient luminance of the current shooting scene is less than the preset threshold; and the current jitter degree of the camera module is greater than the first threshold).

	Consider claim 8, claim 3 of US 10,943,341 further teaches (in parentheses):
	determining whether the exposure duration corresponding to the each frame of the images to be captured is within a preset range of exposure duration; and when an exposure duration of at least one frame of the images to be captured is not within the preset range of exposure duration, updating the exposure duration of the at least one frame of the images to be captured according to the preset range of exposure duration to guarantee that the updated exposure duration of the at least one frame of the images to be captured is within the preset range of exposure duration (determining whether the exposure duration corresponding to the each frame of the images to be captured is within a preset range of exposure duration; and when an exposure duration of at least one frame of the images to be captured is not within the preset range of exposure duration, updating the exposure duration of the at least one frame of the images to be captured according to the preset range of exposure duration to guarantee that the updated exposure duration of the at least one frame of the images to be captured is within the preset range of exposure duration).

	Consider claim 9, claim 5 of US 10,943,341 further teaches (in parentheses):
	according to a difference value between the exposure duration of the at least one frame of the images to be captured before the update and that after the update, determining whether a preset condition for adjustment is satisfied, and when the preset condition for adjustment is satisfied, adjusting a photosensitivity of the each frame of the images to be captured and adjusting exposure durations of other frames of the images to be captured except the at least one frame of the images to be captured whose exposure duration has been updated (according to a difference value between the exposure duration of the at least one frame of the images to be captured before the update and that after the update, determining whether a preset condition for adjustment is satisfied, and when the preset condition for adjustment is satisfied, adjusting a photosensitivity of the each frame of the images to be captured and adjusting exposure durations of other frames of the images to be captured except the at least one frame of the images to be captured whose exposure duration has been updated).

	Consider claim 10, claim 11 of US 10,943,341 further teaches (in parentheses):
	performing synthesis processing on the captured plurality of frames of images comprises: performing synthesis processing on the captured plurality of frames of images according to a preset weight value corresponding to each frame in the plurality of frames of images (performing synthesis processing on the captured plurality of frames of images comprises: performing synthesis processing on the captured plurality of frames of images according to a preset weight value corresponding to each frame in the plurality of frames of images).

	Consider claim 11, claim 12 of US 10,943,341 teaches (in parentheses):
	An electronic device comprising a storage device and a processor, wherein the storage device stores processor-readable instructions that are executable by the processor to perform actions of: (An electronic device comprising a storage device and a processor, wherein the storage device stores processor-readable instructions that are executable by the processor to perform actions of:)
	when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module; (when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module;)
	determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation; wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for each frame of images to be captured, and the combination of EVs corresponding to the preset mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure, (determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation, wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for the each frame of the images to be captured, and the combination EVs corresponding to the present mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure;) and 
	the each frame of the images to be captured is within a preset range of exposure duration; (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured) 
	capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured; (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured) and 
	performing synthesis processing on the captured plurality of frames of images to generate a target image. (performing synthesis processing on the captured plurality of frames of images to generate a target image)

	Consider claim 17, claim 13 of US 10,943,341 further teaches (in parentheses):
	when the instructions are executed by the processor, the processor further performs actions of: determining whether the exposure duration corresponding to the each frame of the images to be captured is within a preset range of exposure duration; and when an exposure duration of at least one frame of the images to be captured is not within the preset range of exposure duration, updating the exposure duration of the at least one frame of the images to be captured according to the preset range of exposure duration to guarantee that the updated exposure duration of the at least one frame of the images to be captured is within the preset range of exposure duration (when the instructions are executed by the processor, the processor further performs actions of: determining whether the exposure duration corresponding to the each frame of the images to be captured is within a preset range of exposure duration; and when an exposure duration of at least one frame of the images to be captured is not within the preset range of exposure duration, updating the exposure duration of the at least one frame of the images to be captured according to the preset range of exposure duration to guarantee that the updated exposure duration of the at least one frame of the images to be captured is within the preset range of exposure duration).

	Consider claim 18, claim 14 of US 10,943,341 further teaches (in parentheses):
 when the instructions are executed by the processor, the processor further performs the actions of: according to a difference value between an exposure duration of the at least one frame of the images to be captured before the update and that after the update, determining whether a preset condition for adjustment is satisfied, and when the preset condition for adjustment is satisfied, adjusting a photosensitivity of the each frame of the images to be captured and adjusting exposure durations of other frames of the images to be captured except the at least one frame of the images to be captured whose exposure duration has been updated (when the instructions are executed by the processor, the processor further performs the actions of: according to a difference value between an exposure duration of the at least one frame of the images to be captured before the update and that after the update, determining whether a preset condition for adjustment is satisfied, and when the preset condition for adjustment is satisfied, adjusting a photosensitivity of the each frame of the images to be captured and adjusting exposure durations of other frames of the images to be captured except the at least one frame of the images to be captured whose exposure duration has been updated).

	Consider claim 19, claim 15 of US 10,943,341 further teaches (in parentheses):
	determining the exposure duration corresponding to the each frame of the images to be captured according to the luminance of the current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and the preset mode of exposure compensation comprises: determining a reference amount of exposure according to the luminance of the current shooting scene; determining a reference exposure duration according to the reference amount of exposure and the reference photosensitivity corresponding to the each frame of the images to be captured; and determining the exposure duration corresponding to the each frame of the images to be captured according to the reference exposure duration and the preset mode of exposure compensation (determining the exposure duration corresponding to the each frame of the images to be captured according to the luminance of the current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and the preset mode of exposure compensation comprises: determining a reference amount of exposure according to the luminance of the current shooting scene; determining a reference exposure duration according to the reference amount of exposure and the reference photosensitivity corresponding to the each frame of the images to be captured; and determining the exposure duration corresponding to the each frame of the images to be captured according to the reference exposure duration and the preset mode of exposure compensation).

	Consider claim 20, claim 20 of US 10,943,341 teaches (in parentheses):
	A non-transitory computer readable storage medium having stored thereon a computer program that is executable by a processor to perform actions of: (A non-transitory computer readable storage medium having stored thereon a computer program that is executable by a processor to perform actions of:)
	under a preset condition, when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module; (when detecting that an image currently captured by a camera module contains a human face, determining a reference photosensitivity corresponding to each frame of images to be captured according to a current jitter degree of the camera module;)
	determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation; wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for each frame of images to be captured, and the combination of EVs corresponding to the preset mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure, and (determining an exposure duration corresponding to the each frame of the images to be captured according to luminance of a current shooting scene, the reference photosensitivity corresponding to the each frame of the images to be captured, and a preset mode of exposure compensation, wherein the preset mode of exposure compensation is a combination of exposure values (EVs) preset for the each frame of the images to be captured, and the combination of EVs corresponding to the present mode of exposure compensation comprises EVs for processing images to be captured with overexposure, EVs for processing images to be captured with normal exposure and EVs for processing images to be captured with underexposure;)
	the each frame of the images to be captured is within a preset range of exposure duration; (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured;) 
	capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured; and (capturing a plurality of frames of images in sequence according to the reference photosensitivity and the exposure duration corresponding to the each frame of the images to be captured;)
	performing synthesis processing on the captured plurality of frames of images to generate a target image. (performing synthesis processing on the captured plurality of frames of images to generate a target image)

Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that each of the EVs for processing images to be captured with overexposure is greater than 0, each of the EVs for processing images to be captured with normal exposure is 0, and each of the EVs for processing of images to be captured with underexposure is less than 0, in combination with the other elements recited in parent claim 1.

	Claims 3-6 contain allowable subject matter as depending from claim 2.

	Consider claim 12, the prior art of record does not teach nor reasonably suggest that each of the EVs for processing images to be captured with overexposure is greater than 0, each of the EVs for processing images to be captured with normal exposure is 0, and each of the EVs for processing images to be captured with underexposure is less than 0, in combination with the other elements recited in parent claim 11.

	Claims 13-16 contain allowable subject matter as depending from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696